It is a privilege and an 
honour for me to address this audience and to represent 
Bulgaria in its new status as a State member of the 
European Union. Having subscribed to the statement 
made by the Prime Minister of Portugal (see 
), I would like to assure the Assembly that, 
as part of the European family, my country is now even 
more committed to the universal and normative role of 
the United Nations in today’s globalized world. 
 I warmly congratulate you, Mr. Srgjan Kerim, on 
your assumption of the presidency of the General 
Assembly at its sixty-second session. We are delighted 
to see in the leadership of this body an outstanding 
representative of a neighbouring State and of our 
region, South-Eastern Europe. I reiterate that my 
country fully supports the priorities you have outlined 
for the work of this session. We wish you every success 
in the months ahead. 
 Our gratitude goes to Her Excellency Sheikha 
Haya Rashed Al-Khalifa, for her leadership as 
President of the sixty-first session. I also take this 
opportunity to commend the dedicated and energetic 
performance of the Secretary-General, Ban Ki-moon, 
during his first nine months in office. 
(spoke in French) 
 I would like to thank the President for having 
chosen climate change as a central theme for our 
debate. That world challenge calls upon all of us to 
provide an immediate response based on shared but 
differentiated responsibilities of Member countries. We 
welcome the fact that the high-level event on climate 
change held on 24 September has given considerable 
impetus to future negotiations on a new international 
agreement, which will benefit broadly from the United 
Nations Framework Convention on Climate Change 
and the Kyoto Protocol. 
 Global warming is exacerbating the serious 
economic and social problems that developing 
countries are facing. It also threatens the 
implementation of development goals set by the 
international community, including the Millennium 
Development Goals. In that regard, we join other 
countries in supporting the recent United Kingdom 
initiative calling for urgent action to meet those goals. 
Bulgaria is prepared to play its part in solidarity with 
developing countries. 
 Unfortunately, the list of serious threats to our 
common security is not short. Non-proliferation of 
weapons of mass destruction, arms control and 
disarmament continue to be at the forefront of the 
international scene. Strengthening the regime of the 
Treaty on the Non-Proliferation of Nuclear Weapons to 
make it truly universal remains one of the major 
priorities of our time. It is regrettable that no progress 
has been achieved on the pending question regarding 
Iran’s nuclear programme. 
 Bulgaria reaffirms its support for the United 
Nations Programme of Action on Small Arms. We are 
firmly committed to the process towards adoption of an 
international treaty on the arms trade in the near future. 
 My country unambiguously condemns terrorism 
and rejects terrorist ideology in all its forms and 
manifestations. Terrorism cannot be linked to any 
specific culture or religion. The United Nations must 
continue to play a central role in mobilizing the 
international community to meet this challenge and to 
meet the related challenge of radicalism and political 
extremism. 
 In order to combat terrorism, we must first 
address the fundamental problems of poverty and 
underdevelopment, overcome prejudices and 
stereotypes and promote tolerance in a world of great 
diversity. That is why Bulgaria has joined the Group of 
Friends of the Alliance of Civilizations, fully 
supporting other complementary initiatives as well. 
 The situation in Iraq continues to be a source of 
concern for the international community. This calls for 
the commitment of the United Nations. Bulgaria is 
participating in joint efforts to ensure that Iraq will be 
able to achieve its vision of a safe, unified and 
democratic State. 
 Afghanistan is another example where a powerful 
need has been felt to see increased involvement of the 
United Nations, along with NATO and the European 
Union, to support the difficult national reconstruction 
process. 
 Progress towards peace in the Middle East is of 
primary importance for the international community. 
Bulgaria welcomes the resumption of bilateral talks 
between President Abbas and Prime Minister Olmert 
and hopes that they will lead to a just and lasting 
solution in accordance with the relevant resolutions of 
the Security Council and the Quartet principles. 
Lebanon too continues to require a strong commitment 
on our part to secure its national unity, territorial 
integrity, recovery and reconstruction. 
 Today, the role of the United Nations is no longer 
solely to maintain peace, but to ensure that peace is 
firmly rooted and sustainable. The Peacebuilding 
Commission is now up and running. We believe that it 
has great potential, and its position vis-a-vis the 
principal organs of the United Nations must be 
strengthened and better defined. We see the future of 
the Commission as a modern multilateral instrument 
for the long-term resolution of conflicts. 
 The institution-building process in the Human 
Rights Council has led to a compromise. We believe 
that this has led to opportunities for us to make the 
Council an effective international tool to promote 
human rights and fundamental freedoms for all. 
 Bulgaria fully shares the view that human life has 
supreme value and invites Member States to support a 
draft resolution on a moratorium on and abolition of 
the death penalty. 
 For multilateralism to be effective, it must 
involve strong partnership between the United Nations 
and regional organizations. We heartily endorse the 
growing interaction between the United Nations and 
the European Union. The recently updated Joint 
Declaration on United Nations-European Union 
Cooperation in Crisis Management has provided a new 
avenue for joint action. In addition, the United Nations 
and the African Union are involved in an 
unprecedented peace operation, the African Union-
United Nations Hybrid Operation in Darfur, for 
remedying the critical situation in Darfur. We also 
welcome the pragmatic cooperation established 
between the United Nations and NATO. 
 Various forms of regional and subregional 
cooperation have always been the cornerstone of a 
global system of collective security. Bulgaria is now 
chairing two regional organizations: the Central 
European Initiative and the South-East European 
Cooperation Process. Regional cooperation in South-
East Europe has grown stronger and is gaining 
momentum. The Stability Pact, which was launched at 
the initiative of the European Union in 1999, has 
provided important impetus. In accordance with the 
concept of regional ownership, the key role today has 
been assumed by the South-East European Cooperation 
Process. Agreement on the creation of a regional 
cooperation council secretariat has just been signed by 
the Ministers for Foreign Affairs of the member 
countries in the Bulgarian city of Plovdiv. 
 Bulgaria is now leading this process and will 
spare no effort to strengthen the prospects for 
European integration for the entire South-East 
European region. Our priorities focus on cooperation in 
sectors such as infrastructure, security, energy, the 
environment, tourism, justice and domestic affairs. 
 The unresolved status of Kosovo has a negative 
effect on security in the entire region. We regret that 
the Security Council has not been able to adopt a new 
resolution to replace resolution 1244 (1999) and thus to 
confirm its backing for a negotiated solution on the 
basis of the proposal of Special Envoy Ahtisaari. 
Bulgaria steadily supports all efforts aimed at reaching, 
as quickly as possible, a viable and legitimate solution 
with respect to the status of Kosovo. Such a settlement 
would guarantee regional peace and stability; it should 
take into account the interests and the concerns of 
neighbouring countries. 
 Thanks to the efforts deployed by the Contact 
Group Troika, we now have perhaps the final chance to 
find a negotiated solution. We hope that Belgrade and 
Pristina will be able to take this opportunity to find a 
compromise that can open the path to a new European 
future. While these talks are under way, it is essential 
to prevent any worsening of the situation. The 
international community   first and foremost the 
United Nations, NATO, the European Union and the 
Organization for Security and Cooperation in 
Europe   are working together with local institutions, 
and they must continue to provide the necessary 
instruments and the guarantees to preserve regional 
stability. 
 Promoting democratization, stability, security and 
cooperation is a major challenge in the Black Sea 
region. Consistent efforts are required so that we can 
arrive at a settlement of the of the frozen conflicts in 
Transdniestria and in the southern Caucasus, which 
continue to undermine stability and hamper regional 
cooperation. 
 Bulgaria actively supports the formulation and 
implementation of the Black Sea dimension in the 
policy of good-neighbourliness with the European 
Union. Major projects have been started in important 
sectors such as transportation, energy, trade, 
environment and border security. Stability and 
predictability in this region are more important than 
ever to ensure energy security in Europe and to ensure 
the diversification and reliability of energy supplies to 
the continent. 
 Bulgaria is firmly convinced that in order for the 
United Nations to play its role effectively worldwide, it 
must steadfastly pursue the radical reforms identified 
at the 2005 World Summit. Progress was achieved at 
the sixty-first session, but much remains to be done so 
that the reforms meet the international community’s 
hopes. 
 Despite the good-faith efforts of the mediators, 
no tangible progress has been seen on a question that 
has been discussed at length: reform of the Security 
Council. My delegation supports the recommendation 
to move this process forward to the negotiation phase, 
with a view to reaching a broadly acceptable 
compromise that would take account of equitable 
geographic representation. It is obvious that reform of 
the Council will not be an easy task. We will require 
interim solutions at various stages over a certain period 
of time. The first step, however, cannot be put off 
indefinitely, because if we are unable to reform the 
Security Council, then broad reform of the United 
Nations will be incomplete. 
 A critical consideration of the implementation of 
a number of pilot countries in the One United Nations 
Initiative has revealed positive results. But consensus 
has yet to emerge on how to further the process of 
attaining system-wide coherence in the work of the 
United Nations. We hope that the final outcome will 
take the form of improved and increased development 
assistance, which would go together with a United 
Nations synergy in the concerned countries and the 
competent structures. 
 In conclusion, we should recognize that progress 
has been made in a number of reform areas. But we 
have not yet achieved enough. Bulgaria expects that 
the remaining tasks on the United Nations reform 
agenda will be pursued energetically and without delay. 
To that end we appeal to Member States to show more 
flexibility on the decisions needed to ensure the 
consistency of the reform process. It is in our common 
interest to ensure that the sixty-second session is a 
success. So let us work together and with goodwill to 
make it happen. 
